   Case 20-07466        Doc 10-2 Filed 03/16/20 Entered 03/16/20 16:54:47                   Desc
                        Affidavit of Robert R. Benjamin Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re:                                             )   In Chapter   11
                                                   )
WELL HEALED PET,INC.,                              )   Case No.: 20-07466
                                                   )
                Debtors.                           )   Honorable A. Benjamin Goldgar

                                            AFFIDAVIT

         The undersigned pursuant to Rule 2014 of the Bankruptcy Rules, states that:

         1.     The undersigned, Robert R. Benjamin, is an attomey with the law firm of GOLAN

CHRISTIE TAGLIA LLP.

         2.     The compensation paid or agreed to be paid by the Debtor is our normal hourly rate.

GOLAN CHRISTIE TAGLIA LLP            has received the sum of $ 15,000.00 from the Debtor towards fees


and costs for bankruptcy related legal services within one year immediately preceding the

commencement of this case. After applying sums expended prior to the filing of the case, GOLAN

CHRISTIE TAGLIA LLP is holding a retainer of $0.00.

         3.     The undersigned has received no transfer, assignment or pledge of property from the

Debtors, except for $15,000.00 in fees as an advance payment retainer as set forth in Paragraph2.

         4.     The firm of GOLAN CHRISTIE TAGLIA LLP is not owed any money by the estate

other than for bankruptcy related matters nor does it have any interest adverse to the interests of this

estate or any class ofcreditors or equity security holders.

         5.     The only contacts that GOLAN CHRISTIE TAGLIA LLP has had with the Debtor is

when the Debtor retained him to represent its interests in connection with business consultations

negotiating the Debtor's financial problems and the frling of the instant Chapter 11 case.
   Case 20-07466               Doc 10-2 Filed 03/16/20 Entered 03/16/20 16:54:47       Desc
                               Affidavit of Robert R. Benjamin Page 2 of 2




        6.           To the best of the undersigned's knowledge, GOLAN CHzuSTIE TAGLIA LLP has

no connections with the creditors, any other party in interest, their respective attorneys       and


accountants, the United States Trustee or any person employed in the office of the United States

Trustee, other than having represented Dr. James Carlson in his individual Chapter 7 petition.


                                                      AFFIANT FURTHER SAYETH NOT



                                                               Benjamin




SUBSCRIBED and SWORN to before me
this W4hday           of
                Plqft'A,2020.



           otary Pu



          OFFIEIAL SEAL
        RYAN TRVZBI AK
   hl otary Publie    State of ill inois
